                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                        CIVIL ACTION NO. 5:20-CV-00016-GCM
 AUDRA HOUPE,

                 Plaintiff,

    v.                                                              ORDER

 ANDREW M. SAUL,

                 Defendant.


         Pursuant to the power of this Court to enter a judgment affirming, modifying, or reversing

the Commissioner’s decision with remand in Social Security actions under sentence four of section

405(g) of the Social Security Act, 42 U.S.C. § 405(g), and upon consideration of Defendant’s

unopposed request to remand this cause for further administrative action, the Court hereby reverses

Defendant’s decision under sentence four of 42 U.S.C. § 405(g) and remands the case to Defendant

for further administrative action. See Shalala v. Schaefer, 509 U.S. 292 (1993); Melkonyan v.

Sullivan, 501 U.S. 89 (1991).

         SO ORDERED.



                                         Signed: October 26, 2020




          Case 5:20-cv-00016-GCM Document 13 Filed 10/26/20 Page 1 of 1
